DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 08/31/2022 has been entered.
         Information Disclosure Statement
An information disclosure statement has not been received. If the Applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Response to Amendment
The Applicant originally submitted Claims 1-20 in the application. In the previous response, the Applicant amended Claims 1, 4-5, 11 and 16, added a new Claim 21 and cancelled Claims 2-3 and 12-15. In the present response, the Applicant amended Claims 1, 7, 11, and added new Claims 22-23. Accordingly, Claims 1, 4-11 and 16-23 are currently pending in the application.
Response to Arguments
Applicant’s Arguments/Remarks filled 08/31/2022 has been fully considered.
 with respect to rejection of Claims 1 and 11 under 35 U.S.C. § 103, the Applicant argument is persuasive. Therefore, the rejection has been withdrawn. 
With respect to rejection of Claim 21 under 35 U.S.C. § 103, the Applicant remarks are not persuasive.
Applicant argues that limitation of Claim 21 drawn to “the troughs make contact with higher-temperature components of the circuit board; and the crests leave lower-temperature components of the circuit board uncovered or exposed” is not thought, suggested or otherwise render obvious by the cited prior references US 2020/0137931 to Lee in view of US 2002/0084060 to Sasaki further in view of US 2005/0180116 to Yamanaka and further in view of US 2015/0373870 to Lee Hwan.
In support of this argument, the Applicant reasons that, quadruple iterative modification of Lee with Sasaki further with Yamanaka and further with Lee Hwan clearly would have been nonobvious, the Office Action describes a patchwork of distinct features hand-selected from an assortment of references. Supreme Court, explains that, “an invention composed of several elements is not proven obvious merely by demonstration that each of its elements was, independently, known in the prior art”. A skilled artisan in possession of teachings from cited prior arts, would not necessarily or even likely have hit upon the claimed configuration.
Applicant concludes that, no prima facie case of obviousness has been established.
The Examiner respectfully disagrees.
In response to Applicant's piecemeal analysis of the references, it has been held that one cannot show non-obviousness by: attacking references individually where, as here, the rejections are based on combinations of references. InreKeller, 208 USPQ 871 (CCPA 1981).
Lee Fig 3, clearly illustrates, troughs making contact with components (221) of the circuit board (210). Lee Fig 3, is silent with respect component (221) being a high-temperature component and crests leaving lower-temperature components of the circuit board (210) uncovered or exposed.
Yamanaka Fig 5, on the other hand, disclose similar structure with troughs making contact with component (10) and crests leaving lower-temperature component (41) of the circuit board (30) uncovered or exposed.
Lee Hwan Fig 4, confirms that component (10) of Yamanaka could be considered as a high-temperature component, and capacitor (41) could be considered as low-temperature component.
The combination is proper, as no major structure has been modified, just a confirmation of what Lee is silent about.
Accordingly, Examiner submits that prima facie case of obviousness has been established by combing the above-mentions reference to arrive at the Claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim 21 is rejected under 35 U.S.C. § 103 as being unpatentable over Lee in view of Sasaki further in view of Yamanaka (US 2005/0180116) and further in view of Lee Hwan (US 2015/0373870).
Regarding Claim 21, Lee (In Figs 1-3) disclose an apparatus (100) comprising: 
a circuit board (210), (Fig 3); and 
a heat sink (230), (¶ 46, II. 1-12, ¶ 51, II. 1-5); 
wherein: the heat sink comprises a first flange (flange of 230 positioned above 240), a second flange (flange of 230 positioned above 240), and an accordion-shaped medial portion (medial portion of 230 positioned between 240/240) continuous between the first flange and the second flange (Fig 3); 
the first flange (flange of 230 positioned above 240) and the second flange (flange of 230 positioned above 240) are attached onto a top surface of the circuit board (210), (Fig 3); and 
the accordion-shaped medial portion (medial portion of 230 positioned between 240/240) includes troughs (trough of 230 positioned above 221) on a proximal side of the accordion-shaped medial portion (Fig 3) and crests (crests of 230 positioned above 170/222) on a distal side of the accordion-shaped medial portion (Fig 3) such that the heat sink (230) is configured to disperse heat away from the circuit board (210), (¶ 51, II. 1-5).
However Lee does not disclose the accordion-shaped medial portion includes troughs on a proximal side of the accordion-shaped medial portion.
Instead Sasaki (In Figs 9-12) teaches the accordion-shaped medial portion (21/22) includes troughs (22) on a proximal side of the accordion-shaped medial portion (21/22), (Fig 10).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Lee with Sasaki with the accordion-shaped medial portion including troughs on a proximal side of the accordion-shaped medial portion to benefit from transferring the heat generated by the heat generating element and dissipating the heat into the atmosphere (Sasaki, ¶ 77, II. 5-8).
However Lee as modified does not disclose the troughs make contact with higher-temperature components of the circuit board; and the crests leave lower-temperature components of the circuit board uncovered or exposed.
Instead Yamanaka (In Figs 5-6) teaches wherein the troughs (throughs of 21 in direct thermal contact with casing 11 of semiconductor 10), (Fig 5) make contact with higher-temperature components (10) of the circuit board (30), (Fig 6); and 
the crests (crests of 21 accommodating 41/42), (Fig 6) leave lower-temperature components (41/42) of the circuit board (30) uncovered or exposed (Fig 6).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Lee with Sasaki and further with Yamanaka with throughs making contact with higher-temperature components of the circuit board and crests leaving lower-temperature components of the circuit board to benefit from efficiently releasing the heat in the higher temperature component while utilizing dead space between the heatsink and substrate to accommodate the lower temperature components (Yamanaka, ¶ 5, II. 1-5, ¶ 59, II. 14-19).
However, Yamanaka is silent with respect to semiconductor component (10) being a higher-temperature component and condenser (41) being a lower-temperature components.
Instead Lee Hwan (In Fig 4) teaches switching device (140) being a higher temperature component and capacitor (120) being a lower-temperature component (¶ 43, II. 1-5).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Lee with Sasaki further with Yamanaka and further with Lee Hwan with components being higher-temperature components and components being lower-temperature components to benefit from providing heat dissipation means for the higher-temperature components, forming an efficiency compact size with optimal heat dissipation efficiency (¶ 43, II. 1-5, ¶ 3, II. 1-6).
Allowable Subject Matter
Claims 1, 4-11, 16-20 and 22-23 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to Claims 1, 4-11, 16-20 and 22-23, the allowability resides in the overall structure of the device as recited in independent Claims 1 and 11, and at least in part because Claims 1 and 11 recite, “the first flange and the second flange are configured to be attached directly onto a top surface of a circuit board” in Claim 1, and “3the first flange and the second flange are attached directly onto a top surface of the circuit board” in Claim 11. 
The aforementioned limitation in combination with all remaining limitations of Claims 1 and 11, are believed to render said Claims 1 and 11, and all Claims dependent therefrom (Claims 4-10, 16-20 and 22-23) patentable over the art of record. 
The closest art of record is believed to be that of Lee et al. (US 2020/0137931 – hereafter “Lee”).
While Lee Fig 3 teaches many of the limitations of Claims 1 and 11, as per final office action dated 06/01/2022, however neither Lee nor any other art of record, either alone or in combination, teach or suggest above-mentioned limitation of Claims 1 and 11.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
 					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835